Citation Nr: 1004276	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  00-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to March 
1984.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In his original claim on appeal, the Veteran 
sought a rating in excess of 20 percent for his service-
connected low back disorder.  Thereafter, a January 2001 
rating decision increased the rating for this disability to 
40 percent, effective from December 1998, the date of 
receipt of the Veteran's claim for increased compensation. 

This case was previously remanded by the Board in September 
2002 and July 2003 for procedural and evidentiary 
considerations.  Thereafter, following the Board's denial of 
the Veteran's claims in November 2006, the Veteran filed a 
timely notice of appeal of that decision to the United 
States Court of Appeals for Veterans Claims (Court), and 
pursuant to a Joint Motion for Remand filed in August 2008, 
the Court vacated the Board's decision, and remanded the 
matter for compliance with the instructions of the parties 
to the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In part, the parties to the Joint Motion found that the 
Board had evaluated the Veteran's claim for TDIU under 
38 C.F.R. § 4.16(b) and not under 38 C.F.R. § 3.321(b).  As 
a result of the determination of the parties to the Joint 
Motion, and the fact that the Veteran has not been examined 
by VA for his service-connected disability since September 
2005, the Board finds that the Veteran should be provided 
with a new VA examination to determine whether his service-
connected low back disability renders him unable to secure 
and follow a substantially gainful employment so as to 
warrant referral of the claim for TDIU for extraschedular 
consideration.  

The parties to the Joint Motion also determined that there 
was an indication that the Veteran may have additional VA 
treatment records at the VA medical facility located in 
Birmingham, Alabama.  Consequently, the Board finds that an 
effort should also be made to obtain these records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board finds that it 
should additionally be confirmed on remand whether the 
Veteran has any additional treatment records in the 
possession of the VA Medical Center in Montgomery, Alabama, 
dated since October 2000.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain all of the Veteran's treatment 
records in the possession of the VA 
Medical Center located in Birmingham, 
Alabama.  

2.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran from the VA 
Medical Center in Montgomery, Alabama, 
dated since October 2000.

3.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary studies, 
including x-rays if indicated, should 
be conducted.

The examiner should identify and 
describe in detail all residuals 
attributable to the Veteran's service-
connected low back disorder.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the 
extent and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

The examiner should state whether the 
Veteran's low back disability renders 
him unable to secure and follow a 
substantially gainful occupation.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

